DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of US application 15/573,167.  Claims 1-6 (as filed on 01/11/2022) are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0380662 A1; see entire disclosure.).
Regarding compounds of claims 1-5, Kim et al. discloses “first material” compounds for use with “second material” compounds in an organic layer of an organic light emitting device (see abstract). The general formula for a “first material” may be of Formula 1-1 (see abstract). 

    PNG
    media_image1.png
    216
    443
    media_image1.png
    Greyscale

Formula 1-1 definitions are described at par. 9-30.   Particularly note that rings A11 or A12 may individually be selected at least as “9-1”, “9-8”, “9-9”, or “9-11” (see par. 45-46, beginning at page 4) where heteroatom X91 may be selected as N(Q1 ) (see par. 108, 120):

    PNG
    media_image2.png
    90
    322
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    145
    369
    media_image3.png
    Greyscale

.
Paragraph 183 shows some representative compounds of the “first material”; however, it is noted that the teachings of Kim et al. are not limited to only example compounds.  Kim renders obvious core structures of instant formula (7) where the fused ring group is selected as Formula “9-9”.  [For instance, a core the same as instant compound “C-1” of instant claim 5 corresponds to a Kim Formula 1-1 where A-11 ring is formula 9-1 and A-12 ring formula 9-9 and X91 is selected as NQ1. In a compound the same as “C-1” one of the core’s nitrogens is bonded to a substituent group the same as shown within a Kim #112 compound (see page 33) and the other nitrogen of the core has a 6 carbon atom ring (phenyl)].  It is noted that the Kim compound #112 demonstrates that a substituent group portion bonded at the nitrogen of a representative Kim Formula 1-1 structure may be a pyridine to substituted triazine group (per instant X1-X4 ring to Y1-Y3 ring groups having R3 groups; see Kim page 33):

    PNG
    media_image4.png
    157
    160
    media_image4.png
    Greyscale

(a representative substituent group present within a compound 112 on page 33).  
Further, with regard to the Kim Formula 1-1 definitions, L11 may be heteroarylene (see par. 51) such as pyridine, pyrimidine, triazine (see par. 59) and Y11 may be heteroaryl ring (see par. 95) that may include substituent groups (see par. 96-105). 
Given the teachings of Kim et al. Formula 1-1 definitions, one of ordinary skill in the art would arrive at compounds the same as instant compounds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Kim et al. Formula 1-1 compounds as defined by Kim et al. for use in an organic layer of an organic light emitting device, because Kim et al. clearly teaches the described formula 1-1 compounds as suitable for forming a functional layer of an emitting device.  One would expect to achieve an operational device comprising a compound as defined by Kim et al. within Kim et al. formula 1-1 with a predictable result and a reasonable expectation of success.
	Further regarding claim 8, Formula 1-1 compounds may be selected as the “first material” (see abstract and par. 183 on page 16) where an organic layer is comprised of at least one first material together with one second material between a first electrode and a second electrode (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with a Formula 1-1 compound as the “first material” for forming an organic layer of a device, because Kim et al. clearly teaches Formula 1-1 “first material” compounds for forming a device of the invention.  One would expect to achieve an operational device comprising Formula 1-1 compounds within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success. 
Additionally, the “first material” may be part of the emission layer (see Kim claim 17 on page 142) and the emitting dopant may a phosphorescent dopant (see par. 260).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (2015). Understanding the control of singlet-triplet splitting for organic exciton manipulating: a combined theoretical and experimental approach. Scientific reports, 5(1), 1-11.
The non-patent literature reference discloses triazine substituted carbazole-based derivatives for organic electronic devices (see Figure 2 on page 4).  The reference is considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786